Citation Nr: 1037254	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  06-37 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased initial rating in excess of 20 
percent disabling for service-connected pilonidal cyst disease, 
status-post pilonidal cystectomies.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1997 to February 
2003, during the Persian Gulf War.  

This appeal comes before the Board of Veterans' Appeals (Board) 
from an April 2005 rating decision of the Department of Veterans 
Affairs (VA), Waco, Texas, Regional Office (RO), which granted 
service connection for pilonidal cyst disease, status-post 
pilonidal cystectomies and assigned a 20 percent rating.  The 
Veteran disagreed with his rating and subsequently perfected an 
appeal.   

In December 2009, the Board remanded the increased rating claim 
to the AMC/RO for additional development, including the obtaining 
of outstanding VA treatment records and a new VA examination to 
determine the severity of the Veteran's service-connected 
pilonidal cyst disease, status-post pilonidal cystectomies 
disability, including the impact of such disability on the 
Veteran's occupation and daily activities.  That development was 
completed and the case was returned to the Board for appellate 
review.  As will be discussed herein, the Board finds that the 
agency of original jurisdiction (AOJ) substantially complied with 
the December 2009 remand orders and no further action is 
necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 
106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) 
(remand not required under Stegall v. West, 11 Vet. App. 268 
(1998), where the Board's remand instructions were substantially 
complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).


FINDINGS OF FACT

1.  The Veteran's service-connected pilonidal cyst disease, 
status-post pilonidal cystectomies, is manifested by pain and 
scars that are deep or cause limited motion in an area or areas 
exceeding 12 square inches (77 sq. cm.) but not 72 square inches 
(465 sq. cm.).  

2.  The competent medical evidence does not show that the 
Veteran's service-connected pilonidal cyst disease, status-post 
pilonidal cystectomies, is so exceptional or unusual that 
referral for extraschedular consideration by the designated 
authority is required.  Further, evidence of unemployability is 
not raised by the record.     


CONCLUSION OF LAW

The criteria for an initial increased rating in excess of 20 
percent disabling for the service-connected pilonidal cyst 
disease, status-post pilonidal cystectomies, are not met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 
4.20, 4.31, 4.118, Diagnostic Codes 7801, 7819 (2009).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Veteran's increased rating claim arises from his disagreement 
with the assignment of a 20 percent initial rating for his 
pilonidal cyst disease, status-post pilonidal cystectomies 
disability following the grant of service connection, effective 
November 15, 2004.  Courts have held that once service connection 
is granted the claim is substantiated, additional notice is not 
required, and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007); Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Therefore, no further notice is needed 
under VCAA for the pilonidal cyst disease, status-post pilonidal 
cystectomies initial increased rating claim, and therefore 
appellate review may proceed without prejudice.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); Sutton v. Brown, 9 Vet. App. 553 (1996); 
Quartuccio v. Principi, 16 Vet. App. 183; see also 38 C.F.R. § 
20.1102. 

Further, the Board acknowledges a decision from the Court that 
provided additional guidance on the content of the notice that is 
required under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) in claims involving increased 
compensation benefits.  See Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).  The Board points out that the U.S. Court of Appeals 
for the Federal Circuit (Federal Circuit) reversed the Court's 
holding in Vazquez, to the extent the Court imposed a requirement 
that VA notify a Veteran of alternative diagnostic codes or 
potential "daily life" evidence.  See Vazquez-Flores v. 
Shinseki, 580 F.3d 1270, 1281 (Fed.Cir. 2009).  In any event, 
Vazquez-Flores was limited to claims involving increased ratings, 
and is not applicable to claims, such as the one in this matter, 
involving an appeal of the initial rating assigned following a 
grant of service connection.  Moreover, the Court has held that 
in a claim for an increased initial rating after the claim for 
service connection has been substantiated and allowed, as is the 
situation in this case, further notice is not required.  Goodwin 
v. Peake, 22 Vet. App. 128 (2008).  

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claim, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of any notice.  See Shinseki 
v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination).  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
Veteran's service treatment records (STRs), post-service VA 
medical records including the September 2004 to September 2009 
records requested in the December 2009 Board Remand, medical 
records from Darnell Army Hospital, and statements submitted by 
or on behalf of the Veteran, including various lay statements 
from family members.  There is no indication of relevant, 
outstanding records which would support the Veteran's claim.  
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  
Additionally, it is noted that the Veteran was scheduled to 
undergo a third VA examination regarding his pilonidal cyst 
disease, status-post pilonidal cystectomies disability in March 
2010.  However, the Veteran failed to report for this examination 
and has offered no explanation as to his failure to report.  The 
Court has held that "[t]he duty to assist is not always a one-
way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
When a claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim shall 
be rated based on the evidence of record; however, when the 
examination is scheduled in conjunction with a claim for 
increase, the claim shall be denied.  38 C.F.R. § 3.655(b) 
(2009).  Examples of good cause include, but are not limited to, 
the illness or hospitalization of the claimant or death of an 
immediate family member.  Inasmuch as the Veteran has undergone 
VA examinations in connection with this claim in March 2005 and 
August 2006, the claim must be decided based upon the results of 
this examination.  The Veteran had not indicated that there was 
any additional relevant evidence from any source.  As the AOJ 
obtained the Veteran's current VA treatment records and provided 
the Veteran with a new VA examination regarding his pilonidal 
cyst disease, status-post pilonidal cystectomies disability, the 
Board finds that the AOJ substantially complied with the December 
2009 remand orders and no further action is necessary in this 
regard.  See D'Aries, supra.
  
The Board notes that the Veteran requested a hearing before the 
Board sitting at the RO; however, he failed to appear at the 
hearing on October 2009, and has offered no explanation as to his 
failure to attend.  Thus, the Board considers his hearing request 
withdrawn.  
    
For all the foregoing reasons, the Board concludes that VA's 
duties to the Veteran have been fulfilled with respect to the 
increased rating claim for pilonidal cyst disease, status-post 
pilonidal cystectomies.  There has been substantial compliance 
with all pertinent VA law and regulations and to move forward 
with the claim would not cause any prejudice to the Veteran.

Legal Criteria and Analysis of the Increased Rating Claim

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to a 
service-connected disorder.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Evaluation of a service-connected disorder requires a review of 
the veteran's entire medical history regarding that disorder.  38 
C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Further, the entire recorded history, including medical 
and industrial history, is considered so that a report of a 
rating examination, and the evidence as a whole, may yield a 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. §§ 4.1, 
4.2, 4.10, 4.41.  
Because the appeal ensues from the Veteran's disagreement with 
the evaluation assigned in connection with the original grant of 
service connection, the potential for the assignment of separate, 
or "staged" ratings for separate periods of time, based on the 
facts found, must be considered.  Fenderson v. West, 12 Vet. App. 
119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the veteran.  
38 C.F.R. §§ 4.3, 4.7.  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  38 C.F.R. § 4.7.  
Otherwise, the lower rating will be assigned.  Id. 

Except as otherwise provided in the Rating Schedule, all 
disabilities, including those arising from a single entity, are 
to be rated separately, and then all ratings are to be combined 
pursuant to 38 C.F.R. § 4.25.  One exception to this general 
rule, however, is the anti-pyramiding provision of 38 C.F.R. 
§ 4.14, which states that evaluation of the "same disability" 
or the "same manifestation" under various diagnoses is to be 
avoided.  In Esteban v. Brown, 6 Vet. App. 259 (1994), the Court 
held that the described conditions in that case warranted 10 
percent evaluations under three separate diagnostic codes, none 
of which had a rating criterion the same as another.  The Court 
held that the conditions were to be rated separately under 
38 C.F.R. § 4.25, unless they constituted the "same disability" 
or the "same manifestation" under 38 C.F.R. § 4.14.  Esteban, 
at 261.  The critical element cited was "that none of the 
symptomatology for any one of those three conditions [was] 
duplicative of or overlapping with the symptomatology of the 
other two conditions."  Id. at 262.

In this case, the RO granted service connection for pilonidal 
cyst disease, status-post pilonidal cystectomies, and assigned a 
20 percent rating under 38 C.F.R. 
§ 4.118, Diagnostic Code 7819 (Benign skin neoplasms).  See April 
2005 Rating Decision.  The Veteran claims that he is entitled to 
an increased initial rating in excess of 20 percent for his 
service-connected pilonidal cyst scar disability.  Having 
carefully considered the claim in light of the record and the 
applicable law, the Board finds that the preponderance of the 
evidence is against the claim, and thus, the appeal is denied.

The Board notes that the rating criteria for scars have changed, 
effective October 23, 2008.  However, these amended regulations 
were specifically effective for applications for benefits 
received by the VA on or after October 23, 2008, although a 
claimant may request consideration under the amended criteria. 
See 73 Fed. Reg. 52710 (October 23, 2008).  As the Veteran's 
claim was filed prior to October 23, 2008 and after August 30, 
2002, and the Veteran has not requested consideration under the 
amended regulations, his disability is rated under the old rating 
criteria for scars (the criteria in effect after August 30, 
2002). 

Under Diagnostic Code 7819, benign skin neoplasms were to be 
rated as disfigurement of the head, face, or neck (Diagnostic 
Code 7800), scars (Diagnostic Codes 7801-7805), or impairment of 
function.  

Diagnostic Code 7801 provides ratings for scars, other than the 
head, face, or neck, that are deep or that cause limited motion.  
Scars that are deep or that cause limited motion in an area or 
areas exceeding 6 square inches (39 sq. cm.) are rated 10 percent 
disabling.  Scars in an area or areas exceeding 12 square inches 
(77 sq. cm.) are rated 20 percent disabling.  Scars in an area or 
areas exceeding 72 square inches (465 sq. cm.) are rated 30 
percent disabling.  Scars in an area or areas exceeding 144 
square inches (929 sq. cm.) are rated 40 percent disabling.  Note 
(1) to Diagnostic Code 7801 provides that scars in widely 
separated areas, as on two or more extremities or on anterior and 
posterior surfaces of extremities or trunk, will be separately 
rated and combined in accordance with 38 C.F.R. § 4.25.  Note (2) 
provides that a deep scar is one associated with underlying soft 
tissue damage.  

Under Diagnostic Code 7802, scars other than head, face, or neck 
that are superficial and do not cause limited motion but are  144 
square inches (929 square centimeters) or greater will be 
evaluated as 10 percent disabling.  A note following the 
Diagnostic Code defines a superficial scar as one not associated 
with underlying soft tissue damage.  

Additionally, Diagnostic Code 7803 provides for a 10 percent 
rating for unstable, superficial scars and Diagnostic Code 7804 
allows for a 10 percent rating for superficial scars that are 
painful on examination. 38 C.F.R. § 4.118. 

Under Diagnostic Code 7805, scars will be rated on the limitation 
of function of the affected part. 38 C.F.R. § 4.118, Diagnostic 
Code 7805.  

Evidence relevant to the severity of the Veteran's service-
connected pilonidal cyst disability includes treatment records 
from the VA Medical Center (VMAC) in Temple, Texas, which reveals 
complaints of back pain, blood discharge/drainage from the 
pilonidal cyst, and scars of the low back/buttocks area.  See 
December 30, 2003 MD Primary Care Follow-Up Note; March 25, 2004 
General Surgery Consult Results; September 15, 2004 MD Primary 
Care Follow-Up Note; November 5, 2004 Physician Note (complaints 
of back pain); March 8, 2005 Physician Note (pain and swelling); 
March 9, 2005 History and Physical Note (no drainage but pain).  
The Veteran underwent an incision and drainage of the pilonidal 
cyst in March 2005.  See March 9, 2005 Informed Consent Note.  He 
also underwent a washout and debridement of the gluteal flap.  
See March 14, 2005 Operation/Procedure Note.  Various follow-up 
treatment records after the incision and drainage and gluteal 
flap procedure included complaints of drainage from the cyst 
wound and pain noted as "better" after the procedures.  See 
March 24, 2005 Plastic Surgery Consult; March 30, 2005 Nursing 
Outpatient Note; March 30, 2005 Surgery Outpatient Note.   

Shortly after the VA treatment noted above, in March 2005, the 
Veteran underwent a compensation and pension (C&P) examination at 
the Temple VAMC.  The Veteran reported a history of recurrent 
abscess formation in the pilonidal tract requiring multiple 
incision and drainage procedures and cystectomies from July 2001 
to March 2005.  He complained of chronic pain with difficulty 
completing activities associated with his job as a mechanic.  
Upon physical examination, the examiner noted that there were no 
malignant lesions.  There were two well-healed scars 
approximately 15 centimeters to the superior aspect of the left 
buttock area and 15 centimeters across the mid-buttock area which 
were well-healed.  There was an abscess formation in the 
sacroiliac region, and the Veteran had a recent incision and 
drainage of the pilonidal cyst about two weeks ago revealing a 
bandage in the area and tenderness.  The examiner did not probe 
the cyst area because of the recent surgical procedure and the 
Veteran's complaints of pain and discomfort.  The examiner also 
noted no acne/chloracne, no scarring alopecia, no hyperhidrosis, 
or dermatitis in the area.  The examiner assessed pilonidal 
cysts, status-post multiple abscess formation, status-post 
multiple pilonidal cystectomies times six, status-post gluteal 
flap with residuals.  See March 2005 VA Scars Examination Report. 

After the March 2005 C&P examination, the Veteran continued to 
seek treatment for complaints of back pain; however, these back 
pain complaints resulted from a fall and his service-connected 
lumbar spine disability.  Compare October 12, 2005 Urgent Care MD 
Note; October 13, 2005 Urgent Care Note (low back pain after a 
fall) with May 4, 2005 Outpatient Note (status-post incision and 
drainage with no pain in area).  

In August 2006, the Veteran underwent another C&P examination at 
the Temple VAMC.  The Veteran complained of drainage and 
worsening of his pilonidal cyst.  The examiner noted tenderness 
in the area of the cyst with no systemic symptoms and no 
malignant neoplasms.  Upon physical examination, there was a 
palpable cyst in the right lower lumbar area about the gluteal 
area with ulcerated draining sinus above the cyst.  The examiner 
noted that this affected zero percent of the exposed and total 
area.  The examiner also noted no acne/cholracne, scarring 
alopecia, alopecia areata, hyperhidrosis, and scarring or 
disfigurement.  The examiner assessed reoccurrence of pilonidal 
cyst.  See August 2006 VA Scars Examination Report.    

The Veteran underwent a C&P examination regarding his lumbar 
spine disability (service-connected in an October 2007 Rating 
Decision) in January 2007 and September 2008.  Such examination 
revealed limited range of motion of the lumbar spine and a 
diagnosis of an incision and drainage of the pilonidal cyst lower 
sacral/upper right buttock four days ago during January 2007 
examination.  The examiner noted no effects of his disability on 
his occupation or activities of daily living.  See January 2007 
VA Spine Examination Report.  See also September 2008 VA Spine 
Examination (revealing limitation of motion of the spine).

After the August 2006 and January 2007 C&P examinations, the 
Veteran continued to receive treatment for his pilonidal cyst at 
the Temple VAMC.  After the Veteran's incision and drainage 
procedure in January 21, 2007, various follow-up treatment 
records indicate that the Veteran complained of bloody drainage 
and pain following the procedure.  See January 29, 2007 Nursing 
Outpatient Note; March 13, 2008 Physician Note.  However, on 
March 2008 examination, he complained of swelling of the 
pilonidal cyst because it was not draining.  See March 13, 2008 
Physician Note.  The Veteran underwent another incision and 
drainage on July 24, 2008.  See July 24, 2008 Surgery Consult 
Note; August 5, 2008 General Note and Long Term Care Note; August 
12, 2008 General Note.  During an August 2008 follow-up 
examination, the Veteran's wound measurements were noted as left 
gluteal crease 10 centimeters by 1.5 centimeters by 4 
centimeters, right upper buttock 4 centimeters by 3 centimeters 
by 3 centimeters, and right lateral buttock 2 centimeters by 2 
centimeters by 3 centimeters.  See August 12, 2008 General Note.       

Review of the evidence of record is negative for further medical 
treatment records or other evidence regarding the severity of the 
Veteran's pilonidal cyst disability.  The Board notes that the 
Veteran's claims folder also contains treatment records from 
Darnell Army Hospital dated June 2001 to November 2002; however, 
these records are not relevant to the Veteran's claim which was 
initially filed in November 2004.  

As noted, in March 2010, per the December 2009 Board remand, the 
Veteran was provided a VA examination for his service-connected 
pilonidal cyst disability; however, the Veteran failed to report 
to this scheduled VA examination.  The Veteran has not indicated 
why he failed to report to the VA examination.  When a claimant 
fails to report for an examination scheduled in conjunction with 
an original compensation claim, the claim shall be rated based on 
the evidence of record; however, when the examination is 
scheduled in conjunction with a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(b) (2009).  Since the Veteran 
has undergone a VA examination in connection with this claim in 
March 2005 and August 2006, the claim must be decided based upon 
the results of these examinations.  Thus, the evidence is as 
discussed above. 

On review, the Board finds that an initial rating in excess of 20 
percent disabling for the service-connected pilonidal cyst 
disability is not warranted under the old rating criteria for 
scars in effect after August 30, 2002.  

Initially, the Board observes that Diagnostic Codes 7800, 7802, 
7803, and 7804 are not applicable in this case.  Diagnostic Code 
7800 provides criteria for rating of scars causing disfigurement 
of the head, face, or neck, and not the back/upper buttocks (low 
back area), as is the case here.  Further, Diagnostic Codes 7802, 
7803, and 7804 provide a maximum schedular rating of 10 percent, 
which is less than the already in effect 20 percent disability 
rating for the pilonidal cyst disability.

As noted, under Diagnostic Code 7805, scars will be rated on the 
limitation of function of the affected part. 38 C.F.R. § 4.118, 
Diagnostic Code 7805.  In the present case, limitation of motion 
of the low back is rated under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243 (General Formula for Disease and Injuries of the 
Spine).  However, since the Veteran is already rated for his 
service-connected degenerative disc disease and degenerative 
joint disease of the lumbosacral spine disability based on 
limitation of motion of the lumbar spine (see October 2007 Rating 
Decision), such Code does not apply and would constitute 
pyramiding.  See 38 C.F.R. § 4.14 (2009); Esteban v. Brown, 6 
Vet. App. 259, 261-62 (1994) (holding that VA is required to 
provide separate evaluations for separate manifestations of the 
same disability which are not duplicative or overlapping).  
Further, there is no objective medical evidence revealing 
limitation of low back motion due to the service-connected 
pilonidal cyst scar which would meet the criteria for a 
disability rating in excess of 20 percent disabling, specifically 
forward flexion of the thoracolumbar spine of 30 degrees or less, 
favorable or unfavorable ankylosis of the entire thoracolumbar 
spine, or unfavorable flexion of the entire spine.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5243 (General Formula for Disease 
and Injuries of the Spine). 

Thus, in order for the Veteran to be granted an initial rating in 
excess of 20 percent disabling for his service-connected 
pilonidal cyst disease, status-post pilonidal cystectomies, there 
must be evidence of a scar that is deep or causes limited motion 
in an area or areas exceeding 72 square inches (465 sq. cm.).  
See 38 C.F.R. 
§ 4.118, Diagnostic Code 7801.   In this case, the evidence of 
record reveals evidence of scars that cause limited motion of the 
back, but these scars are not of an area or areas exceeding 72 
square inches (465 sq. cm.) for a higher rating.  See id.  See 
also August 12, 2008 General Note (revealing left gluteal crease 
10 centimeters by 1.5 centimeters by 4 centimeters, right upper 
buttock 4 centimeters by 3 centimeters by 3 centimeters, and 
right lateral buttock 2 centimeters by 2 centimeters by 3 
centimeters, which equates to areas of 108 square centimeters).  
In view of the foregoing, the Board finds that the Veteran does 
not meet or nearly approximate the criteria for a rating in 
excess of 20 percent under Diagnostic Code 7801. 

The Board also notes that the Veteran is not service-connected 
for dermatitis or eczema nor does the record indicate he has the 
type of scarring or systemic therapy that would warrant 
consideration on this basis.  Therefore, consideration of 
Diagnostic Code 7806 is not warranted in this case.

The Board acknowledges the statements of the Veteran, his wife, 
his father-in-law, and his sister-in-law, regarding symptoms of 
constant pain, bleeding, and swelling of the pilonidal cyst 
disability and the negative effects of such disability on the 
occupation of the Veteran.  See March 2008 Type-Written Statement 
from the Veteran; July 2008 Type-Written Statement from Wife; 
July 2008 Type-Written Statement from Father-in-Law; July 2008 
Type-Written Statement from Sister-in-Law.  With regard to the 
statements regarding the Veteran's persistent bleeding, the Board 
finds such statements inconsistent and thus not credible in light 
of the medical evidence noted above.  In particular, the evidence 
indicates that drainage did occur after the Veteran's various 
procedures for his pilonidal cyst.  However, on March 2008 
examination, prior to the last incision and drainage, the Veteran 
underwent in July 24, 2008, he complained of swelling of the 
pilonidal cyst because it was not draining.  See March 13, 2008 
Physician Note.  Further, there are no other complaints of 
bleeding following the incision and drainage on July 24, 2008.  
However, even if such evidence were of record and the Board 
considered an analogous rating code regarding the Veteran's 
complaints of bleeding as a result of his pilonidal cyst, namely 
38 C.F.R. § 4.114, Diagnostic Code 7336 (External and internal 
hemorrhoids), the highest rating available under this Code is 20 
percent of which the Veteran already receives and no higher 
rating is contemplated by such Code.  

As such, an initial rating is excess of 20 percent disabling is 
not warranted for the service-connected pilonidal cyst 
disability.

Notwithstanding the above discussion, a rating in excess of the 
assigned schedular evaluation for the Veteran's service-connected 
pilonidal cyst disease, status-post pilonidal cystectomies, 
disability may be granted when it is demonstrated that the 
particular disability presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of the 
regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  To 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, for assignment 
of an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1).  The Court 
has held that the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from raising 
this question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all potential 
theories of entitlement to a benefit under the law and 
regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court 
further held that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 277 
(1995). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court 
explained how the provisions of 38 C.F.R. § 3.321 are applied.  
Specifically, the Court stated that the determination of whether 
a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  In this regard, the 
Court indicated that there must be a comparison between the level 
of severity and symptomatology of the claimant's service-
connected disability with the established criteria found in the 
rating schedule for that disability.  Under the approach 
prescribed by VA, if the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the claimant's 
exceptional disability picture exhibits other related factors 
such as "marked interference with employment" and "frequent 
periods of hospitalization."  Third, when an analysis of the 
first two steps reveals that the rating schedule is inadequate to 
evaluate a claimant's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and 
symptomatology of the Veteran's service-connected pilonidal cyst 
disease, status-post pilonidal cystectomies, disability with the 
established criteria found in the rating schedule.  As discussed 
in detail above, the Veteran's pilonidal cyst disease, status-
post pilonidal cystectomies, symptomatology is fully addressed by 
the respective rating criteria under which such disability is 
rated.  There are no additional symptoms of his pilonidal cyst 
disease, status-post pilonidal cystectomies, disability that are 
not addressed by the rating schedule.  Therefore, the Board finds 
that rating criteria reasonably describes the Veteran's 
disability level and symptomatology for his service-connected 
disability.  As such, the Board finds that the rating schedule is 
adequate to evaluate the Veteran's disability picture.  
Significantly, although the Veteran complained that his chronic 
pain resulting from surgeries of his pilonidal cyst disability 
affected his ability to complete tasks associated with his job as 
a mechanic (see March 2005 VA Scars Examination Report), there is 
no evidence that such disability caused marked interference with 
employment.  In fact, in a January 2007 Physician Assistant Note 
and Addendum from the Temple VAMC, the examiner indicated that 
the Veteran is excused from work for a week following an incision 
and drainage procedure of his pilonidal cyst, but could return to 
full duty, including all job functions.  Therefore, the Board 
finds that there are no attendant related factors such as marked 
interference with employment or frequent periods of 
hospitalization.  Further, the evidence fails to show that the 
disability picture created by the pilonidal cyst disease, status-
post pilonidal cystectomies, is exceptional or unusual.  
Consequently, the Board concludes that referral of this case for 
consideration of an extra-schedular rating is not warranted.  
Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996).  

In addition, the Board has considered whether a staged rating is 
appropriate.  The Board has not found any variation in the 
Veteran's symptomatology or clinical findings that would warrant 
the assignment of any staged ratings in this case. 

Lastly, the Board notes that in Rice v. Shinseki, 22 Vet. App. 
447 (2009), the Court held that a TDIU claim is part of an 
increased rating claim when such claim is raised by the record. 
 The Court further held that when evidence of unemployability is 
submitted at the same time that the Veteran is appealing the 
initial rating assigned for a disability, the claim for TDIU will 
be considered part and parcel of the claim for benefits for the 
underlying disability.  Id.  In this case, the Board finds that a 
claim for a TDIU is not raised by the record as the evidence of 
record fails to show 
that the Veteran is unemployable due to service-connected 
disabilities.  Therefore, the Board finds that no further 
consideration of a TDIU is warranted.  


ORDER

Entitlement to an increased initial rating in excess of 20 
percent for service-connected pilonidal cyst disease, status-post 
pilonidal cystectomies, is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


